Title: To George Washington from Brigadier General Samuel Holden Parsons, 11 November 1779
From: Parsons, Samuel Holden
To: Washington, George


        
          Dear General
          Peekskill [N.Y.] 11th Novr 1779
        
        Lieut. Colonel Gray waits upon your Excellency for your Directions concerning a Quantity of Goods in his Hands, seis’d last Winter from One Scudder who had Plunderd them from the Inhabitants of Long Island, the particulars of which you was made acquainted with and approv’d of Col. Gray’s Conduct in the Affair. agreable to your Directions the Admiralty Court in Connecticutt tried the Justice of the Capture upon a Libel fil’d by Scudder, on which Trial Col. Gray appeard & defended, but claimd no Interest to himself but insisted on his Right as Commanding Officer of the Post, where the plunderd Goods were brought, to seise & hold the same, subject to the Order of your Excellency or some Adjudication in favor of the public, and that Scudder having violated every Right of Society in the Capture could not have the property condemnd to him. this brought into Consideration the legality of Scudder’s taking; and the Question before the Court became, only, whither the Inhabitants within that Part of the Country posses’d by the Enemy were Subject to indiscreminate Plunder, according to the Rules of civiliz’d Nations, in Time of War: the Court on a full hearing decided in favor of the Plunderer; on which I directed Col. Gray to appeal the Cause to Congress: the Judgment in my Opinion was so replete with every evil & most scandalous Consequences, that I ought not to suffer the Cause to rest without a Decision of Congress on the Point.
        The Case has rested with Congress from last May to this Time and Nothing is done; I would therefore beg your Excellency to direct Col. Gray to go to Philadelphia & prosecute the Appeal, in such Manner that the Expence of his Journey & Attendance may be borne by the public: As the Trial on his part is not for his own Benefit, and as he don’t claim a single farthing of the Goods, I conceive it will not be just he should prosecute the Affair at his own Expences. but if that cannot be done, I beg your Excellency’s Permission for him to go at his own Expences, in which Case if he succeeds he will expect to appropriate the Goods to his own Use; it appears necessary he should go soon; because the Goods are on spoil & Expence: and if General

Silliman should be exchangd the Bonds given ⟨mutilated⟩ Appeal will be immediate⟨ly mutilated⟩ Suit. I am yo⟨ur Excelle⟩ncy’s Obedt Servt
        
          Sam⟨l H.⟩ Parsons
        
      